Title: From Thomas Jefferson to Francis Eppes, 14 April 1792
From: Jefferson, Thomas
To: Eppes, Francis


          
            Dear Sir
            Philadelphia Apr. 14. 1792.
          
          In a former letter I asked your permission to let the bonds taken at my sale be sent to you, in hopes you would deliver them to Hanson for me, and take a proper receipt. Since that I have written to Mr. Lewis to desire he will send them to you immediately, lest Hanson should make any assignment again, or lest the time of paying the first  approaching, he should be disposed to insist on the money. I inclose you the form of a receipt which would be agreeable to me. However should he be scrupulous about any expressions in it, a receipt in the following general form will do. viz. ‘Received of T. J. by the hands of Mr. Eppes the following bonds, to wit [here insert the list] which bonds I promise to collect and apply to the credit of the said T. J: on his bonds for part of the debt of The late J. Wayles to F. & J. according to written articles of agreement in consequence of which the said bonds were given.’
          Your son is well. He was bridesman yesterday evening at the wedding of young Mr. Lewis and Miss Norton. These things will make him think perhaps of a wedding for himself, and what will Mama say to that? Present my warm affections to her & the family, & believe me to be sincerely & affectionately Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        